         Case 1:18-cv-01058-NONE-BAM Document 59 Filed 08/06/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   PAUL REIFFER,                                     Case No. 1:18-cv-01058-NONE-BAM

12                 Plaintiff,                          ORDER REQUIRING PARTIES
                                                       ATTENDANCE AT SETTLEMENT
13          v.                                         CONFERENCE

14   HGM HOLDINS LLC,

15                 Defendant.

16

17         On June 18, 2020, an order issued setting a settlement conference before the undersigned.

18 The parties were ordered to submit confidential settlement statements seven days prior to the

19 settlement conference. On July 27, 2020, after Defendant did not submit a timely confidential
20 settlement statement, the July 30, 2020 settlement conference was vacated, to be reset once

21 Defendant’s confidential settlement statement was received.

22         Defendant has now submitted a confidential settlement statement and a video settlement

23 conference has been set for September 4, 2020, at 10:00 a.m. in Courtroom 9 before the

24 undersigned. If you have not already obtained your video contact information, please contact

25 Mamie Hernandez, Court Clerk, before the settlement.

26         The parties are reminded that unless otherwise permitted in advance by the Court, the

27 attorneys who will try the case shall appear at the Settlement Conference with the parties and

28 the person or persons having full authority to negotiate and settle the case on any terms at the


                                                   1
         Case 1:18-cv-01058-NONE-BAM Document 59 Filed 08/06/20 Page 2 of 2


 1 conference.

 2          Accordingly, IT IS HEREBY ORDERED that the parties shall appear by video on

 3 September 4, 2020 at 10:00 a.m. The parties shall contact Court, through the Courtroom Clerk,

 4 to obtain further instructions on how to appear at the settlement conference by video.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     August 6, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
